Title: To Benjamin Franklin from Samuel Cooper, 23 May 1780
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir
Boston N.E. May 23’d. 1780.
I received some Months past your Letter from Passy dated Octr. 27. 1779, and lately a Copy of it by The Marquiss Fayette, who arrived here in the Hermoine with M. Corny. As the Arrival of the Marquiss diffused a general Joy, every Expression of it was given here that Circumstances would allow, and particular Respects paid by the Government, as well as the People to this prudent and gallant young Nobleman, who keeps the Cause of America so warm at his Heart: In these Respects Mr Corny had his Share, as well as Captain La Touche Commander of the Frigate. The former, a Gentlemen of Letters and great Politeness, who acquired much Esteem in this Town in a little Time, is gone on to Head Quarters, and from thence to Congress: the latter, who offer’d the Service of the Frigate he commanded to the Government of this State, in the true Spirit of the Alliance, has just returned from a short Cruize on our Coast, undertaken at the Desire of the Council. He has visited Penobscot, taken a near View of the Fort at Baggaduce, made two British Sloops of War commanded by Mawett who burnt Falmouth, retire up the River, brought us an accurate Plan of the Fortress, and done every Thing that Time and Circumstances would allow for our Service. The Presence of this Frigate, under the Command of so brave an Officer, and so warmly affected to the common Cause, will be of great Advantage to the Trade of this State, and particularly to the Supply of this Town with Wood. Which has been at an exorbitant Price since the Enemy have taken Possession of Penobscot. Such Instances of Friendship and Aid make the most agreable Impressions on the Minds of the People here, and cultivate the Alliance; and I cannot but observe with Pleasure evident Marks of the growing Friendship between the two Nations.
It is impossible, my dear Sir, that I should ever loose the deep Respect and the Affection I have for you, Dum Memor ipse mei, dum Spiritus hos regit artus. Your Friendship has united two Things in my Bosom that seldom Meet, Pride and Consolation; it has been the Honour and Balm of my Life. It has much affected me that the Turbulence and Uncertainty of the Times, together with the Weakness of my Nerves which has often unfitted me for Writing, should occasion to your View any Semblance of Neglect. I confess I have not written So often as my Heart dictated; but I have written repeatedly, particularly by the la sensible Capt. Chavagnes who carried my Grandson to France; but whither I gave the Letter to my Boy, to deliver with his own Hand, or to any one else who sailed from hence in that Ship, I do not now remember: I wrote you largely by Mr. Austin, who carried my first Letter after the Convention of Saratoga, and who left us again last Winter, of whose Arrival we have heard Nothing. I have been the more concerned at the Miscarriage of my Letters because they contained some Things relating to the Count d’Estaing, for whom I have the greatest Respect; whose great Talents as a Commander, whose Intrepidity, Vigilance, Secrecy, Assiduity, quick Decision, Prudence, and unabated Affection to the common Cause, united with a surprizing Command of himself in delicate Circumstances and on the most trying Occasions, an Instance of which we had at Newport, I can never sufficiently commend. I thought it ought to be known at the Court of France in what high Estimation he was held here, but for whose uncommon Prudence the Alliance might have received from the Indiscretion of some among us, an early Wound.
Mr. Bradford to whom I comit the Care of this Letter, intended to have sailed directly to Holland, in his Way to France: but the Owners have altered the Destination of the Vessel first to Gottenberg— As another Vessel will soon sail for France or Holland, I hope to write more particularly by that. And am Sir, with every Sentiment of Esteem and Friendship Your obedient humble Servant
Saml: Cooper.
The Letters enclosed with this were sent me by Capt. la Touche, and M. de Corny to be committed to your Care.
 
Notation: Dr. Cooper May 23. 1780
